— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Public Employment Relations Board (hereinafter PERB), dated February 12, 1982, which, after a hearing, inter alla, reversed a decision of the Director of Public Employment Practices and Representation and held that continuing education instructors employed by respondent BOCES III, Suffolk County, were “casual employees” who lacked the regular and continuing employment relationship required for “public employee status” under the Taylor Law. Determination confirmed and proceeding dismissed, on the merits, without costs or disbursements. Respondent PERB’s determination is neither “affected by an error of law”, nor “arbitrary and capricious or an abuse of discretion” (CPLR 7803, subd 3). The Courts recognize PERB’s expertise in the interpretation of the Taylor Law (Civil Service Law, § 200 et seq.), which expertise requires us to accept its construction of that law if not unreasonable (see Matter of Incorporated Vil. of Lynbrook v New York State Public Employment Relations Bd., 48 NY2d 398, 404). Upon the record before us, we cannot say that PERB’s decision as to the status of the continuing education instructors is unreasonable. Furthermore, its determination is supported by substantial evidence (see Matter of Purdy v Kreisberg, 47 NY2d 354, 358; 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176, 181). Damiani, J. P., Thompson, O’Connor and Niehoff, JJ., concur.